Citation Nr: 0333285	
Decision Date: 11/26/03    Archive Date: 12/10/03	

DOCKET NO.  01-04 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a low back injury. 

2.  Entitlement to an increased initial rating for tinnitus, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from July 1973 to March 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  The Board remanded the appeal in September 
2002.


FINDINGS OF FACT

1.  An unappealed June 1982 RO decision denied service 
connection for a back disability.

2.  Evidence received since the June 1982 RO decision is new 
and bears directly and substantially on the matter under 
consideration, and is so significant that it must be 
considered in order to fairly decide the claim.


CONCLUSION OF LAW

The June 1982 RO decision is final; new material evidence has 
been received and the claim of entitlement to service 
connection for a low back disability is reopened.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA's duty to assist and notify claimants has been 
reaffirmed and clarified.  See Veterans Claims Assistance Act 
of 2000 (VCAA).  38 U.S.C.A. § 5100 et seq. (West 2002); 38 
C.F.R. §§ 3.102, 3.159 (2003).  The record reflects that the 
veteran and his representative have been provided with a 
statement of the case and supplemental statements of the 
case.  With consideration of the Board's decision herein, 
with respect to reopening the veteran's claim, the Board may 
now proceed without prejudice to the veteran, because there 
is no indication that any further notification or development 
could be undertaken, that has not already been accomplished, 
that would result in any additional benefit at this time. See 
Bernard v. Brown, 4 Vet.App. 384 (1993).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003).

If a claim for service connection was previously denied, a 
veteran must submit new and material evidence in order to 
reopen his claim.  Material evidence means evidence not 
previously submitted to agency decision-makers which would 
bear directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156.

Under the test established by Elkins v. West, 12 Vet.App. 209 
(1999) (en banc), it must first be determined whether the 
veteran has presented new and material evidence.  In 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), it was 
noted that while "not every piece of new evidence is 
"material"; we are concerned however, that some evidence may 
well contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter it's rating decision."  

The evidence of record at the time of the June 1982 RO 
decision included service medical records and the report of a 
VA examination.  The claim was denied, in 1982, on the basis 
that the veteran did not have a currently manifested back 
disability.

Evidence submitted subsequent to the 1982 decision includes 
the report of an October 1993 VA examination which includes a 
diagnosis of residuals of lumbar spine injury, and reports of 
July 1997 VA examinations which include impressions of 
chronic low back pain with objective evidence on examination 
of right S1 radiculopathy and chronic back pain with history 
of nerve root symptoms and some atrophy of the right leg 
muscles probably due to degenerative arthritis and/or 
degenerative disc syndrome.

With consideration of competent medical evidence indicating 
that the veteran does have some current disability of the low 
back, the Board concludes that the evidence is new because it 
provides a basis for determining that the veteran may 
currently have disability of the low back, and it is 
material, because it may contribute to a more complete 
picture of the circumstances surrounding the origin of any 
current disability of the low back.  Therefore, this evidence 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156.


ORDER

New and material evidence having been submitted, the appeal 
to reopen a claim of entitlement to service connection for a 
low back disability is granted.  To this extent only, the 
appeal is granted.


REMAND

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) at inconsistent with 38 U.S.C. § 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d. 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1), to respond to a VCAA 
duty to notify, is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, since this 
case is being remanded for additional development and to 
accord due process, the RO must take this opportunity to 
inform the appellant regarding the VCAA, and that a full year 
is allowed to respond to a VCAA notice.

Accordingly, the appeal is REMANDED to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
as well as 38 U.S.C.A. §§ 5102, 5103, 
5103A (West 2002), and any other 
applicable legal precedent.

2.  The veteran should be afforded a VA 
examination to determine the existence 
and etiology of any currently manifested 
low back disability.  The claims file 
must be made available to the examiner 
for review and the examination report 
should reflect that such review is 
accomplished.  The examiner is requested 
to offer an opinion as to whether it is 
as least as likely as not that the 
veteran currently has a low back 
disability.  If it is determined that the 
veteran currently has a low back 
disability, the examiner is requested to 
offer an opinion as to whether it is as 
least as likely as not that any currently 
manifested back disability existed during 
the veteran's active service or is 
related to his active service.  If it 
cannot be determined whether a currently 
manifested low back disability is related 
to the veteran's active service, on a 
medical scientific basis, and without 
invoking processes relating to guesses or 
judgment based upon mere conjecture, the 
examiner should clearly and specifically 
so specify in the examination report.

3.  Thereafter, the RO should 
readjudicate the issues on appeal.  If 
any benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the veteran and his representative should 
be provided a supplemental statement of 
the case on all issues in appellate 
status and afforded the appropriate 
opportunity to respond there too.

Thereafter, the case should be returned to the Board for 
appellate consideration, if otherwise in order.  In taking 
this action, the Board implies no conclusion, either legal or 
factual, as to the ultimate outcome warranted.  No action is 
required of the veteran until he is otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2001) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



                       
____________________________________________
	C. P. RUSSELL
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


